Name: Commission Regulation (EC) No 5/2002 of 3 January 2002 amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32002R0005Commission Regulation (EC) No 5/2002 of 3 January 2002 amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 002 , 04/01/2002 P. 0007 - 0007Commission Regulation (EC) No 5/2002of 3 January 2002amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 27(5)(a) and (15) thereof,Whereas:(1) The rates of the refunds applicable from 1 January 2002 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 2578/2001(2).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 2578/2001 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 2578/2001 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 4 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 January 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 344, 28.12.2001, p. 66.ANNEXto the Commission Regulation of 3 January 2002 fixing the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex I to the Treaty>TABLE>